Title: From Thomas Jefferson to Simon Bérard, 26 February 1788
From: Jefferson, Thomas
To: Bérard, Simon



Sir
Paris Feb. 26. 1788.

I send you by the bearer a bill of exchange for two thousand four hundred livres drawn on you by Mr. Edward Rutledge, one of the persons who has lately sent rice to your consignment. It is now offered for your acceptance. The proceeds of it are for the nephew of the drawer now in London. Will you be so good as to inform me whether it would be equally convenient for you at the end of the thirty days sight to have it paid in London, according to the rate of exchange between that place and Paris? As I shall write by tomorrow’s post to young Mr. Rutledge at London, I should be glad to let him know how the money may be paid to him in London, as I beleive he is anxious on that subject. I have the honour to be with much esteem Sir Your most obedient humble servt.,

Th: Jefferson

